Case 1:18-cr-00601-PGG Do Fred 11/29/18 Paget PORE ee, a
Api Be ENA a

 

 

DOCUNE St
UNITED STATES DISTRICT COURT ELEC rR OSICALLY PILED
SOUTHERN DISTRICT OF NEW YORK Ice:
° DAL. “FILED: oN 29

UNITED STATES OF AMERICA : SUPERSEDING INDICTMENT

- ve. - : $2 18 Cr. 601 (PGG)
YOUSSOUF FOFANA,

Defendant.
~ oe eee ete Hx
COUNT ONE

(Narcotics Conspiracy on Board United States Aircraft)

The Grand Jury charges:

1. From at least in or about October 2017, up to and
including in or about October 2018, in an offense begun and
committed out of the jurisdiction of any particular state or ;
district, YOUSSOUF FOFANA, the defendant, and others known and
unknown, at least one of whom is expected to be first brought to
and arrested in the Southern District of New York, and whose
point of entry into the United States is expected to be the
Southern District of New York, intentionally and knowingly
combined, conspired, confederated, and agreed together and with
each other to violate the narcotics laws of the United States.

2. It was a part and an object of the conspiracy
that YOUSSOUF FOFANA, the defendant, and others known and
unknown, would and did, on board an aircraft owned by a United

States citizen and registered in the United States, distribute,
Case 1:18-cr-00601-PGG Document 46 Filed 11/29/18 Page 2 of 7

and possess with intent to distribute, a controlled substance,
in violation of Title 21, United States Code, Sections 812,
959(c), and 960(a) (3).
3. The controlled substance that the defendant
conspired to distribute and possess with intent to distribute
involved in the offense was five kilograms and more of mixtures
and substances containing a detectable amount of cocaine, in
violation of Title 21, United States Code, Section 960(b) (1) (B).

(Title 21, United States Code, Sections 959(c), 959(d), and 963;
Title 18, United States Code, Section 3238.)

COUNT 'TWO
(Narcotics Distribution on Board United States Aircraft)

The Grand Jury further charges:

4. In or about October 2018, in an offense begun and.
committed out of the jurisdiction of any particular state or
district, YOUSSOUF FOFANA, the defendant, who is expected to be
first brought to and arrested in the Southern District of New
York, on board an aircraft owned by a United States citizen and
registered in the United States, distributed and possessed with
intent to distribute, and aided and abetted the distribution and

possession with intent to distribute of, five kilograms and more
Case 1:18-cr-00601-PGG Document 46 Filed 11/29/18 Page 3 of 7

of mixtures and substances containing a detectable amount of
cocaine.
(Title 21, United States Code, Sections 812, 959(c), 960(a) (3),
and 960(b) (1) (B); Title 18, United States Code, Sections 3238
and 2.)

COUNT THREE
(Firearms Conspiracy)

The Grand Jury further charges:

5. From at least in or about October 2017, up to and |
including in or about October 2018, in an offense begun and |
committed out of the jurisdiction of any particular state or
district, YOUSSOUF FOFANA, the defendant, and others known and
unknown, at least one of whom is expected to be first brought to
and arrested in the Southern District of New York, intentionally
and knowingly combined, conspired, confederated, and agreed
together and with each other to commit an offense under Title
18, United States Code, Section 924(c).

6. It was a part and an object of the conspiracy
that YOUSSOUF FOFANA, the defendant, and others known and
unknown, during and in relation to a drug-trafficking crime for.
which they may be prosecuted in a court of the United States,
namely, the drug-trafficking crimes charged in Counts One and
Two of this Indictment, would and did knowingly use and carry |

firearms, including destructive devices and machineguns, and, in

furtherance of such crimes, would and did knowingly possess such
Case 1:18-cr-00601-PGG Document 46 Filed 11/29/18 Page 4 of 7

firearms, to wit, FOFANA and others agreed to acquire and
possess assault rifles, surface-to-air missiles, and other
firearms, in furtherance of the crimes charged in Counts One and
Two of this Indictment.

(Title 18, United States Code, Sections 924(c) (1) (A),
924(c) (1) (B) (11), 924(0), and 3238.)

FORFEITURE ALLEGATION

 

7. As a result of committing the offenses alleged in
Counts One and Two of this Indictment, YOUSSOUF FOFANA, the
defendant, shall forfeit to the United States, pursuant to Title
21, United States Code, Section 853, any and all property
constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of said offenses and any and all
property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, said offenses,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of said offenses and the following specific property:

a. One Gulfstream GIIB Airplane with Tail
Number N4NR.

8. As a result of committing the offense alleged in
Count Three of this Indictment, YOUSSOUF FOFANA, the defendant,
shall forfeit to the United States, pursuant to Title 18, United

States Code, Section 981(a) (1) (C) and Title 28, United States
Case 1:18-cr-00601-PGG Document 46 Filed 11/29/18 Page 5 of 7

Code, Section 2461(c), any and all property, real and personal,

that constitutes or is derived from proceeds traceable to the

commission of said offense, including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to the commission of said offense.

Substitute Assets Provision

 

9. If any of the above-described forfeitable

property, as a result of any act or omission of the defendant:

a.

cannot be located upon the exercise of due
diligence;

has been transferred or sold to, or
deposited with, a third person;

has been placed beyond the jurisdiction of
the Court;

has been substantially diminished in value;
or

has been commingled with other property
which cannot be subdivided without

difficulty,

it is the intent of the United States, pursuant to Title 21,

United States Code,

Sections 853(p), to seek forfeiture of any

other property of the defendant up to the value of the
Case 1:18-cr-00601-PGG Document 46 Filed 11/29/18 Page 6 of 7

above-described forfeitable property.

(Title 18, United States Code, Section 981; Title 21, United
States Code, Section 853; Title 28, United States Code, Section
2461.)

 

 

FOREPERSO : GEOFFR BERMAN
United States Attorney
cfaaky

Case 1:18-cr-00601-PGG Document 46 Filed 11/29/18 Page 7 of 7

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

- Vv. —

YOUSSOUF FOFANA,

Defendant.

 

SUPERSEDING INDICTMENT

 

S2 18 Cr. 601 (PGG)

(21 U.S.C. 88 959, 960, and 963;
18 U.S.C. §§ 2, 924, and 3238.)

GEOFFREY S. BERMAN
United States Attorney.

 

A TR BILL

Foreperson.

tiled tadictrn F
Acoest woascant iscve vImy Fok AA

 
